SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Amendment No. 4 AEMETIS, INC. (Name of Issuer) Common Stock (Title of Class of Securities) 00770K 103 (CUSIP Number) Aemetis, Inc. c/o Todd Waltz 20400 Stevens Creek Blvd., Suite 700 Cupertino, CA 95014 (408) 213-0925 (Name, address and telephone number of person authorized to receive notices and communications) October 4, 2013 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.¨ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. CUSIP No. 007705 103 SCHEDULE 13D
